DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyzen (US Patent Application Publication 20190052018 A1).
As per claim 1, Cyzen teaches an apparatus 50, comprising: a substantially J-shaped portion (along 74) that includes at least one coupling surface (52, 54 and 56) for coupling to a charger block 26; and an outlet mounting portion (along 66) that includes a coupling surface (52, 54 and 56) for coupling to an electrical outlet 36, wherein the J-shaped portion (along 74) includes an orifice 60 for threading a charging cord 10 and the wall mounting portion includes an orifice 60 for securing a fastener 66 to the electrical outlet 36.
As per claim 2, Cyzen teaches an apparatus 50, wherein the J-shaped portion (along 74) includes a substantially flat outer surface (along 52).
As per claim 3, Cyzen teaches an apparatus 50, wherein the J-shaped portion (along 74) includes at least one longitudinal rib 76.
As per claim 4, Cyzen teaches an apparatus 50, wherein the at least one longitudinal rib 76 includes one or more of a sloped surface, a pointed surface, or a curved surface (along 76, see paragraph [0050]).
As per claim 5, Cyzen teaches an apparatus 50, wherein an outer surface (along 76, see paragraph [0050]) of the J-shaped portion (along 74) includes rounded edges.
As per claim 6, Cyzen teaches an apparatus 50, further comprising a first coupling surface 52 on an interior portion (adjacent to 76) of the J-shaped portion (along 74).
As per claim 7, Cyzen teaches an apparatus 50, wherein the first coupling surface 52 of the J-shaped portion (along 74) is a lateral rib 74.
As per claim 8, Cyzen teaches an apparatus 50, wherein the first coupling surface 52 of the J-shaped portion (along 74) is substantially flat (along 74).
As per claim 9, Cyzen teaches an apparatus 50, wherein the first coupling surface 52 of the J-shaped portion (along 74) includes a sloped or pointed surface (along 76, see paragraph [0050]).
As per claim 10, Cyzen teaches an apparatus 50, further comprising a second coupling surface 54 to couple to a second portion (along 26 which contacts 54) of the charger block 26.
As per claim 11, Cyzen teaches an apparatus 50, the J-shaped portion (along 74) comprising a substantially linear portion (along 52) and a substantially curved portion, wherein the substantially curved portion includes the first coupling surface 52 and the substantially linear portion (along 52) includes the second coupling surface 54.
As per claim 12, Cyzen teaches an apparatus 50, wherein the orifice 60 of the J-shaped portion (along 74) is included with the substantially curved portion.
As per claim 13, Cyzen teaches an apparatus 50, sized and dimensioned to secure a charger block 26 or adapter 26 to the electrical outlet 36.
As per claim 14, Cyzen teaches an apparatus 50, sized and dimensioned to secure a portion of an electrical cord 10 to the electrical outlet 36.
As per claim 15, Cyzen teaches a charger lock kit 50, comprising: a charger lock 50 that includes: an outlet mount (adjacent to 66); a substantially linear portion (along 52); and a substantially curved portion; a threaded fastener 66 and/or tool (66, see paragraph [0035]); a charger block 26; and a charger cord 10, wherein the substantially linear portion (along 52) of the charger lock 50 provides a first coupling surface 52 to couple to a first portion (along 52) of the charger block 26 and the substantially curved portion provides a second coupling surface 54 to couple to a second portion (along 26 which contacts 54) of the charger block 26.
As per claim 16, Cyzen teaches a charger lock kit 50, wherein the substantially linear portion (along 52) and the substantially curved portion of the charger lock 50 each include a substantially flat outer surface (along 52).
As per claim 17, Cyzen teaches a charger lock kit 50, further comprising at least one longitudinal rib 76 that extends along an outer surface (along 76, see paragraph [0050]) of the substantially linear portion (along 52) and an outer surface (along 76, see paragraph [0050]) of the substantially curved portion, wherein the substantially curved portion terminates at a distal end (along 54) to provide the second coupling surface 54 to couple to the second portion (along 26 which contacts 54) of the charger block 26.
As per claim 18, Cyzen teaches an apparatus 50, comprising: a unitary body (along 50) that includes a curved portion and a linear portion (along 52), a first coupling surface 52 included as part of the curved portion, an orifice 60 included as part of the curved portion; a second coupling surface 54 included as part of the linear portion (along 52), and a mounting surface (adjacent and along to 66) that includes an orifice 60 configured to receive a fastener 66 for fastening the apparatus 50 to an electrical outlet 36.
As per claim 19, Cyzen teaches an apparatus 50, wherein the curved portion and/or the linear portion (along 52) include a substantially flat outer surface (along 52).
As per claim 20, Cyzen teaches an apparatus 50, further comprising at least one longitudinal rib 76 that extends along an outer surface (along 76, see paragraph [0050]) of the curved portion and/or along an outer surface (along 76, see paragraph [0050]) of the linear portion (along 52). and the first coupling surface 52 is rounded, sloped, or flat (along 52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831